Citation Nr: 9905332	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a shell fragment wound of the right 
calf with retained foreign body and scar, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied entitlement to a 
disability rating in excess of 10 percent for service-
connected residuals of a shell fragment wound of the right 
leg with a retained foreign body.  

The case was previously before the Board in April 1995, when 
it was remanded for examination of the veteran and medical 
records.  The requested development has been completed to the 
extent possible. 

In February 1997, the RO recharacterized the veteran's 
service-connected disability as residuals of a shell fragment 
wound of the right calf with retained foreign body and scar 
and confirmed the 10 percent disability rating.  The RO in 
St. Petersburg, Florida, currently has jurisdiction over the 
claim.  

The veteran has also claimed entitlement to service 
connection for myositis on a secondary basis.  See Informal 
Brief of Appellant in Appealed Case, dated January 13, 1999.  
This matter is referred to the RO for appropriate action.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the United States 
Court of Veterans Appeals (Court) held that the Board is 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In Bagwell v. Brown, 
9 Vet.App. 337 (1996), the Court clarified that it did not 
read 38 C.F.R. § 3.321(b)(1) as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to that regulation or from 
reaching such a conclusion on its own.  The Board observes 
that no specific argument has been raised regarding section 
3.321, and the Board finds that the schedular criteria used 
in the evaluation of the veteran's disability are adequate.  
Therefore, the Board finds that no further action is 
warranted with regard to 38 C.F.R. § 3.321(b) (1998). 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected right calf disability is 
currently manifested by complaints of pain (particularly on 
use); a small retained foreign body; a small, well-healed 
scar; and a tender and enlarged gastrocnemius muscle.

3.  The veteran's scar is well healed and non tender, and as 
such do not warrant the assignment of a separate compensable 
disability rating.

CONCLUSION OF LAW

The criteria for an increased disability rating above 10 
percent for service-connected residuals of a shell fragment 
wound of the right calf with retained foreign body to include 
a separate compensable rating for the residual scar have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.56, 4.73, 4.118, Diagnostic Codes 5311, 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The available service medical records disclose that the 
veteran was treated for residuals a gunshot wound to his 
right leg in October 1970.  X-rays revealed a piece of metal 
in the posterior calf about 1/3 distal to the knee.  Most of 
the veteran's symptoms were reportedly experienced at night, 
with a stinging pain.  The leg was very tender "in area" 
with very thin skin over the site of the wound.  

The veteran continued to complain of right leg pain in 
October and November 1970.  He was placed on a temporary 
profile with no field duty and was prescribed medication for 
pain.  On separation examination in November 1970, 
examination of the lower extremities (including strength and 
range of motion) was normal.  The examiner noted the presence 
of a scar on the right leg.  Pertinent diagnoses included a 
fragment wound of the right leg.

The veteran submitted a claim of entitlement to service 
connection for a right leg injury to the RO in December 1970.  
He stated that he sustained a fragment wound to the right leg 
on June 20, 1969.  He was reportedly treated for this injury 
from June 20, to June 29, 1969.

The veteran was afforded a VA examination in February 1971.  
He was employed as an "apprentice for air conditioning."  
He complained of occasional pulling of his right calf muscle 
after exercise; otherwise, the leg was asymptomatic.  The 
examiner noted a dime-sized scar on the posterior aspect of 
the right calf.  The scar was described as well healed and 
not tender.  A foreign body was not palpable.  There was no 
muscular weakness or abnormal neurological findings.  An X-
ray of the right leg and knee revealed no evidence of bone 
injury or other osseous pathology.  There was a foreign body 
measuring 10 mm by 6 mm in the soft tissues on the posterior 
lateral aspect.  The examiner diagnosed shrapnel of the right 
leg, asymptomatic at present.

In March 1971, the RO granted the veteran entitlement to 
service connection for residuals of a shell fragment wound of 
the right leg with a retained foreign body, evaluated as 10 
percent disabling, effective from December 1970.  The 10 
percent disability rating has remained in effect since that 
time.

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected 
disability in May 1991.  In support of his claim, he provided 
VA treatment records dated from 1988 to 1991.  These records 
revealed complaints of leg pain, treated with medication 
(Darvocet), in March 1989.  In February 1990, muscle strength 
of the lower extremities, including the gastrocnemius, was 
5/5 bilaterally.  Deep tendon reflexes were all within normal 
limits.  Proprioception was intact.  Sensory examination was 
within normal limits.  The veteran requested a prescription 
for Darvocet and Motrin for his right leg in May 1991.  He 
stated that the leg hurt all the time.  The examiner's 
assessment was status post pain of the right lower extremity.

The veteran was afforded a VA examination in September 1991.  
He stated that he had been employed as an air conditioning 
mechanic since 1975 and lost six days from work in the past 
12 months as a result of miscellaneous illness and dental 
appointments.  He complained of a constant burning pain in 
his right calf.  It was reportedly very achy and kept him 
awake at night.  The pain was also worse with prolonged 
standing.  The examiner noted a one by one centimeter healed 
scar on the mid calf and mild tenderness.  An X-ray showed a 
.8 by one centimeter metallic foreign body projecting in the 
soft tissue of the proximal one third of the lower leg 
posteriorly at the fibula aspect.  Pertinent diagnoses 
included residuals of a shell fragment wound and retained 
foreign body of the right lower leg.

VA treatment records reveal that the veteran sought treatment 
for right leg pain in February and August 1992.  His 
prescription was refilled.

The veteran has offered several lay statements on appeal, 
including a personal hearing at the RO in December 1992.  He 
stated that he was hospitalized for 33 days during active 
service because of his gunshot wound and was then placed on 
guard duty.  He subsequently volunteered for a path finder 
detachment, which did not require much walking.  Concerning 
the current severity of his disability, he stated that he had 
experienced a substantial increase in constant pain and 
discomfort in his right lower calf.  The pain sometimes 
awakened him at night.  He was treated with prescription 
painkillers and anti-inflammatory medication; however, this 
sometimes interfered with his concentration.  He further 
stated that this disability interfered with his daily 
activities.  His job required that he be on his feet all day, 
walking, climbing and squatting.  He had difficulty 
performing activities and the pain reportedly increased as 
the day continued.  He was no longer able to run.  The 
veteran also reported that his right leg scar was tender.  
His wife testified that the veteran used to be able to run 26 
miles, but in the past year could not run two miles without 
pain.  She reported that he sometimes applied a heating pad 
to his leg after work.

On VA examination in January 1993, the veteran indicated that 
he was still employed in the same position.  He complained of 
constant pain in the right calf in the area of the metal 
fragment.  It was described as a piercing pain.  Standing for 
long periods and certain movements aggravated the pain.  He 
reportedly had trouble sleeping at night because of an achy 
feeling.  The examiner noted that the veteran ambulated and 
transferred satisfactorily.  There was a one inch in diameter 
scar of the posterior middle third of the right lower leg 
(calf).  The scar was sensitive to pressure palpation.  
Discomfort was noted on pressure palpation about the 
periphery of the scar.  Passive stretching of the 
gastrocnemius muscle caused discomfort.  Full range of motion 
of the right knee and ankle was possible.  An X-ray revealed 
a slight irregular metallic foreign body measuring about five 
centimeters in the soft tissue of the posterior aspect of the 
upper leg.  The examiner diagnosed residuals of a shrapnel 
wound to the right calf:  scar of the right calf, tender; 
localized area of fibromyositis; and metallic foreign body 
within soft tissue.   

The RO noted that a July 1996 VA report of examination 
indicated that the veteran was examined by VA in March 1996; 
however, copies of these examination reports are not of 
record.  See Deferred Rating Decision, dated August 5, 1996.  
A copy of the March 1996 VA examination report was requested 
from the Philadelphia, Pennsylvania, VA Medical Center (VAMC) 
by the RO in October 1996.  The VAMC responded that it did 
not make copies of compensation and pension examinations.  
Regardless, the veteran has reported that VA did not examine 
him in March 1996.  See Statement from Paralyzed Veterans of 
America, dated April 3, 1996.

The results of the July 1996 VA examination report were 
recited in a VA rating decision.  See VA Rating Decision, 
dated December 14, 1996.  The veteran stated that he was able 
to jog and go up and down stairs normally.  Circumference of 
the right calf was 1/4 inch larger than the left calf.  The 
ankle dorsiflexed to 20 degrees and plantar flexed to 45 
degrees.  Range of motion of the knee was from 0 to 140 
degrees.  The veteran's gait was normal.  The examiner 
diagnosed subjective residuals of shrapnel wound of the right 
calf.  

An August 9, 1996, Doppler ultrasound study of the veteran's 
right lower extremity was interpreted as suspicious of deep 
vein thrombosis in the right popliteal vein that correlated 
with clinical findings of acute tenderness in the right knee 
region. X-rays of the right knee and ankle were normal.  An 
X-ray of the right tibia and fibula showed a .7 by one 
centimeter metallic foreign body projecting in soft tissue of 
proximal one third of the right lower leg posteriorly at the 
fibular aspect.

The veteran sought treatment at the Medical Center of 
Delaware on August 10, 1996, with complaints of swelling and 
pain of the right calf associated with and injury sustained 
while jump starting his motor bike one week earlier.  The 
pain was described as severe and non-remitting.  The examiner 
noted swelling and tenderness of the right calf.  The right 
calf measured 37 centimeters and the right ankle 21.5 
centimeters.  The left calf measured 36 centimeters and the 
left ankle 20 centimeters.   The initial impression was deep 
vein thrombosis versus muscle strain.  An ultrasound of the 
right leg was negative for deep vein thrombosis, including 
normal compressibility of the right femoral and popliteal 
veins.  The final diagnosis was acute muscle strain in the 
right lower leg, deep vein thrombosis ruled out.

Also associated with the claims folder are private medical 
records of the veteran from Narinder Singh, M.D.  On August 
9, 1996, a diagnosis of suspicious deep vein thrombosis of 
the right popliteal vein was noted.  Dr. Singh reported on 
August 12, 1996, that the veteran was physically unable to 
perform his job from August 12, to August 19, 1996, because 
of deep vein thrombosis.  However, later that month Dr. Singh 
diagnosed the veteran as having acute myositis of the right 
leg, resolving.  The veteran again complained of pain and 
swelling of the right lower leg in September 1996.  There was 
positive Homans sign.  The diagnosis was rule out deep vein 
thrombosis.  An ultrasound showed a normal deep venous system 
of the right leg with no evidence of deep vein thrombosis.  
On follow-up examination, there was decreased swelling and 
pain of the leg.  The veteran was advised to stay off his leg 
for three days and to perform only light duty work for the 
next seven days.

The veteran was afforded a VA scars examination in January 
1997.  He reported that he had episodes when the right calf 
swelled substantially to the point where he could not put on 
his pants.  However, he stated that this was not usually the 
case and that his right calf was usually asymptomatic.  He 
was able to walk normally and could jog.  Examination of the 
right calf revealed an approximately quarter-size shrapnel 
injury entry zone in the mid calf on the posterior aspect.  
There was tenderness on deep palpation.  The scar tissue 
itself was not tender to touch.  The right calf was mildly 
larger than the left calf.  There was full range of motion of 
the ankle and the knee.  The examiner's impression was 
shrapnel injury to the right calf with no restriction in 
range of motion or function of the right calf; however, deep 
palpation does produce some tenderness.

In a February 1997 rating decision, the RO recharacterized 
the veteran's service-connected disability as residuals of a 
shell fragment wound of the right calf with retained foreign 
body and scar.

VA again examined the veteran in August 1997.  He complained 
of occasional right calf pain which occurred mostly after a 
long, hard day of prolonged standing, walking or climbing.  
Cold, damp weather and standing and climbing reportedly 
worsened the right leg pain.  Examination of the right lower 
leg revealed a faint posterior scar in the middle of the 
gastrocnemius muscle.  The scar was described as well healed.  
There was no evidence of any tenderness.  There was full 
range of motion of the right knee and ankle.  The examiner 
diagnosed residuals of a shrapnel wound of the right calf 
with no evidence of weakened movement.  There was mild excess 
fatigability, but no evidence of incoordination.  The 
examiner further stated that, "During flare ups, which occur 
basically after a long hard day of ladder climbing, the Vet 
does say he does [sic] have a [sic] increase in the amount of 
pain, but no evidence of a decreased range of motion.  As 
stated before, the extension of the knee is zero degrees, 
flexion is 110 degrees.  The ankle range of motion 
dorsiflexion is 35 degrees, plantar flexion is 40 degrees."  
An August 1997 x-ray of the right leg showed normal bones and 
joints with a medium size irregular metal foreign body in the 
posterior aspect of the leg.

The veteran was afforded a VA muscles examination in July 
1998.  The examiner reviewed the veteran's claims file.  The 
veteran was reportedly a retired air conditioning mechanic 
and had recently moved to Florida.  He stated that over he 
years he had developed a rather constant pain and muscle 
cramping in the right lower leg, particularly with walking or 
standing.  He was no longer able to run, bend or do 
squatting-type exercises.  He complained of trouble sleeping 
because of cramps in his calf.  He had constant pain and 
swelling of the calf with muscle cramps on a daily basis.  He 
only noticed flare ups with use of the leg, such as with 
increased walking or standing.  The veteran was not walking 
with a cane or crutch on examination, but stated that he 
needed one for increased activity or walking.  He was treated 
with medication for the pain.  The examiner noted a well-
healed scar over the posterior aspect of the right calf.  The 
right gastrocnemius muscle was definitely enlarged and tender 
in comparison to the left leg.  It measured 15 inches in 
diameter as compared to 14 inches on the left leg when 
measured five centimeters below the lower patellar border.  
Flexion of the knees was to 140 degrees.  The veteran had 
trouble extending the right knee to within three degrees of 
the normal zero degrees.  Dorsiflexion of the foot and ankles 
was to 10 degrees and plantar flexion was to 45 degrees.  The 
examiner noted that range of motion testing was accomplished 
with consideration of pain, fatigue, weakness, coordination, 
and alternating repetition.  The veteran could stand on 
either leg unassisted.  Strength testing was normal.  The 
examiner diagnosed myositis of the right calf with 
enlargement of the right gastrocnemius muscle secondary to a 
gunshot wound.



Legal analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
right calf disability within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  See 
Proscelle v. Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and his 
treatment records have been associated with the file.  While 
a copy of the July 1996 VA examination report is not of 
record, the Board presumes that the RO accurately recited the 
findings noted during this examination in the December 1996 
rating decision.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992), citing United States v. Chemical Foundation, Inc., 
272 U.S. 1 (1926) (a presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, it is presumed that they have 
properly discharged their official duties); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to official duties of the RO).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991). The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Nevertheless, past medical records do not 
take precedence over current findings in determining whether 
to increase a disability rating, although a rating specialist 
is directed to review the recorded history of disability to 
make a more accurate evaluation.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran's service-connected shell fragment wound of the 
right calf is rated under the criteria for evaluating a 
muscle injury to Muscle Group XI, which includes the muscles 
of the calf (gastrocnemius and soleus).  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1998).  The criteria for evaluating 
injuries to Muscle Groups were revised since the RO rated the 
veteran's disability in November 1991.  These revisions 
resulted in slight modifications and rearrangement of the 
criteria rather than significant substantive changes in the 
criteria that might affect the outcome in this case.  Compare 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (1996), with 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (1997).  In an 
April 1998 supplemental statement of the case, the RO 
evaluated the veteran's disability under both the old and new 
criteria.  The veteran was given an opportunity to respond.  
Accordingly, he will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Although the Board finds no substantive differences between 
the amended provisions of the Rating Schedule and the prior 
version with respect to the ratings assigned to the veteran's 
shell fragment wound disability, the amended provisions will 
be applied as "more favorable" in light of the revisions to 
the explanatory sections of the revised Rating Schedule.  Cf. 
VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997) (General Counsel 
held that questions as to whether any of the recent 
amendments to VA's rating schedule pertaining to mental 
disorders are more beneficial to claimants were to be 
resolved in individual cases where those questions are 
presented; Board could determine which version of the rating 
schedule was more favorable to the claimant and apply those 
regulations).

For muscle damage of the intrinsic muscles of the calf 
affecting propulsion, plantar flexion of the foot, 
stabilization of the arch, and flexion of the toes and knees 
(Group XI, Diagnostic Code 5311), the Rating Schedule 
provides a 10 percent rating for a moderate residual 
disability; a 20 percent rating for a moderately severe 
residual disability; and a 30 percent rating for a severe 
residual disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(1998).  The type of disability contemplated by the terms 
"moderate," "moderately severe," etc., is set forth in 
detail in section 4.56 of the regulations:

Moderate disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

Moderately severe disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function . . .  

38 C.F.R. § 4.56(d) (1998).  The cardinal signs or symptoms 
of muscle disability as defined in subsection (c) of section 
4.56 are "loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (1998).  

The Board finds that the evidence in this case does not show 
a muscle injury of such severity comparable to that 
envisioned for a "moderately severe" or "severe" rating.  
First, there were no complaints or findings of a through and 
through or deep penetrating wound, bone fracture, residuals 
of debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  X-rays have consistently been 
negative for any bone or joint pathology.

Second, there is no evidence of inservice hospitalization for 
a prolonged period for treatment of the wound.  While the 
veteran recently stated that he was hospitalized for 33 days 
during active service, his statements more contemporaneous to 
the injury indicate that he was treated for only 9 days.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  It appears that he did not seek 
treatment for the injury for several years after service.  On 
VA examination in December 1970, his injury was described as 
asymptomatic.  The Board is cognizant that the veteran has 
consistently complained of pain on use of the right calf; 
however, he has not demonstrated an inability to keep up with 
work requirements.  Rather, he has been employed throughout 
his adult life and only recently retired and moved to 
Florida.

Third, the veteran has never exhibited the symptoms noted in 
the criteria for moderately severe or severe muscle injuries 
such as "indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side," or "ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track," "soft flabby muscles in wound area," or 
swelling and hardening of the muscle abnormally in 
contraction.  Strength testing of the right lower extremity 
has been consistently normal, including on VA examination in 
July 1998.  The veteran has been shown to ambulate 
satisfactorily, and VA examiners in 1997 noted no restriction 
of function, no weakened movement, no incoordination, and 
only mild excess fatigability. 

The residuals of the veteran's shell fragment wound of the 
right calf is currently manifested, as shown by the veteran's 
statements and objective findings on examination, by 
complaints of pain (particularly on use); a small retained 
foreign body; a small, well-healed scar; and a tender and 
enlarged gastrocnemius muscle.  This is comparable to a 
moderate wound of muscle, i.e., small scar, lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscle, lowered threshold 
of fatigue when compared to the sound side.  For the reasons 
and bases noted above, the Board concludes that the 
service-connected disability is adequately rated as 
"moderate" under the rating criteria and does not more 
nearly approximate the next higher or 20 percent rating for a 
"moderately severe" disability.  38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5311 (1998).  

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions motion, 
it must be determined whether these provisions are applicable 
to this diagnostic code.  Because the veteran's the Muscle 
Group XI  encompasses plantar flexion of the foot and flexion 
of the knee, the Board will consider whether an increased 
disability rating is warranted within the context of 
38 C.F.R. §§ 4.40 and 4.45.

The regulation for musculoskeletal system functional loss in 
section 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The medical evidence demonstrates some functional loss 
associated with the veteran's service-connected right calf 
disability.  There have been objective findings of tenderness 
and swelling on examination, and the veteran has complained of 
increased pain on use of the calf.  These symptoms and 
findings, however, are not sufficient to warrant a increased 
disability rating according to the rating schedule, which 
provides a 20 percent disability rating only for a moderately 
severe disability that specifically contemplates fatigue-pain.  
See 38 C.F.R. § 4.56(c) (1998).  Any pain affecting function 
of the foot is not shown to a degree beyond that contemplated 
by the current schedular evaluation assigned to this 
disability, as reflected by the medical findings of record 
which do not meet the criteria for the next higher schedular 
evaluation.  Regardless, as noted above, the VA examiners in 
1997 noted no restriction of function, no weakened movement, 
no incoordination, and only mild excess fatigability of the 
veteran's right lower extremity.  The veteran himself denied 
any decreased range of motion during flare-ups on examination 
in August 1997.   He had full plantar flexion and flexion of 
the right knee on VA examination in July 1998.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261, 5271, PLATE II (1998).  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule in this case does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1996).

Finally, the evidence does not reflect that the veteran's 
service-connected scar is productive of pain, tenderness, 
limitation of function or ulceration.  Despite the veteran's 
previous complaints, the scar has more recently been 
described on examination as well healed and non-tender.  See 
Francisco, 7 Vet. App. at 58.  A scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar.  See Chelte v. Brown, 10 Vet. App. 268, 272 
(1997).  Accordingly, there is no basis for assigning a 
separate compensable evaluation for the residual scar.  See 
Esteban  v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.

For the reasons discussed above, the Board finds the evidence 
to be against entitlement to a disability rating in excess of 
10 percent for service-connected residuals of a shell 
fragment wound of the right calf with retained foreign body 
and scar.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a shell fragment wound of 
the right calf with retained foreign body and scar is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

